Citation Nr: 0319899	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to bronchial asthma.

2.  Entitlement to service connection for heart disease, 
claimed as secondary to bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to October 
1970.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Board remanded this case to the RO 
in February 2000, in order for the RO to accomplish 
additional development.  The case been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACTS

1.  Service connection for hypertension was denied by the RO 
in May 1971.  

2.  Evidence submitted since May 1971 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's service connected bronchial asthma 
aggravated his hypertension and heart disease.


CONCLUSIONS OF LAW

1.  The May 1971 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).

2.  Evidence received since the May 1971 rating decision is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Hypertension and heart disease were aggravated as a 
result of a service connected disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that service connection for hypertension was 
previously denied by the RO in May 1971.  A statement of the 
case was issued in May 1971; however, a substantive appeal 
was never filed.  Therefore, that decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  In 
order to reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108.

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R. § 3.156 (2002) (applicable in claims filed on 
and after August 29, 2001)

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted in this 
case.  Specifically, it is noted that at the time of the 1971 
decision, the record indicated that the veteran did not have 
hypertension.  Specifically, it is noted that a 1971 VA 
examination indicated that the veteran had labile blood 
pressure, which carried with it the potential for developing 
hypertension in later years.  

The evidence submitted since 1971 indicates, however, that 
the veteran does indeed have hypertension.  Further, his 
hypertension has been linked to his service-connected 
bronchial asthma.  The Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration, it is neither cumulative nor redundant, and it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.

In order to establish service connection for a disability, 
the evidence must show that such disability was incurred 
coincident with active duty service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  

In the case at hand, there are contradictory statements from 
physicians as to whether the veteran's heart disease and 
hypertension are secondary to the service connected bronchial 
asthma.  A private physician in September 1993 opined that 
the veteran's hypertension and heart trouble were caused by 
his asthma.  In an April 1998 VA examination report, the 
examiner stated that asthma did not cause hypertension or 
heart disease.   In a January 2002 VA examination report, 
however, a VA examiner (Padma Raghavan, M.D.) made the 
following statement:  "coronary artery disease and 
hypertension, in my opinion as an internist[, are] less 
likely to have been caused by [the veteran's] bronchial 
asthma.  However, if a cardiologist's opinion is needed, I do 
recommend a cardiologist opinion."   

A VA cardiac evaluation was subsequently conducted in 
February 2002 by Michael M. Plate, M.D., who diagnosed the 
appellant with, among other disorders, severe chronic 
pulmonary disease with an asthmatic component, Class III; 
hypertrophic cardiovascular disease; and underlying 
hypertension.  Dr. Plate stated that the veteran had chronic 
hypertension, which may be idiopathic and may well predate 
his military service.  The examiner also stated that he 
agreed with Dr. Raghavan that normal bronchial asthma did not 
cause hypertension or heart disease.  The veteran, however, 
had severe, complicated chronic pulmonary disease, which 
could cause stress on the heart, especially during periods of 
exacerbation.  It was further noted that the veteran required 
prednisone usage, chronic use of which could certainly 
exacerbate a patient's tendency to hypertension.  It was also 
noted that chronic prednisone usage is known to accelerate 
one's tendency to arteriosclerosis of the vessels and 
potentially to accelerate development of arteriosclerosis of 
the coronary arteries.  The examiner concluded that it was 
his opinion that the veteran's severe chronic pulmonary 
disease was "likely to be an important contributing factor 
to the [veteran's] hypertension and heart disease."    

In June 2002, the RO returned the case to Dr. Plate, and 
asked him to indicate "the baseline manifestations which 
[were] due to the effects [of] hypertension and heart 
disease, the increased manifestations of hypertension and 
heart disease due to . . . bronchial asthma, medical 
considerations supporting an opinion that increased 
manifestations of hypertension and heart disease are due to 
asthma."

In a June 2002 addendum, Dr. Plate stated that the veteran 
had severe bronchial asthma requiring chronic steroid usage.  
Steroids are well known to be associated with diabetes 
mellitus and more refractory hypertension, both risk factors 
for coronary artery disease.  It, therefore, "is at least as 
likely as not" that the veteran's bronchial asthma 
aggravated his underlying hypertension and heart disease.  
Since, however, the veteran had multiple significant medical 
problems, Dr. Plate stated that he could not accurately 
assess which symptoms were due to underlying hypertension and 
heart disease, and which symptoms were due to his bronchial 
asthma.  Dr. Plate also stated that he could not quantify 
what percentage of the veteran's manifestations were baseline 
due to the effects of his intrinsic hypertension and heart 
disease, and what percentage of his manifestations were 
increased by his bronchial asthma.  

In a September 2002 memorandum, the RO again requested 
further clarification.  The RO requested that Dr. Plate give 
an opinion regarding the baseline evaluation for the 
underlying hypertension and coronary artery disease, based on 
the rating schedule, which was provided to Dr. Plate.

In an October 2002 addendum, Dr. Plate stated that on further 
review, it was his opinion that bronchial asthma was not the 
etiology for the veteran's intrinsic hypertension or heart 
disease.  However, he could not give an opinion regarding the 
baseline evaluation for the underlying hypertension and 
coronary artery disease, based on the rating schedule.  

After careful consideration of the evidence of record, the 
Board finds that service connection for hypertension and 
heart disease is warranted.  The Board notes there are VA 
medical opinions which state that asthma is not the cause of 
hypertension or heart disease.  On cardiac evaluation, Dr. 
Plate explained that because of the severity of the veteran's 
bronchial asthma, as well as his chronic steroid usage for 
the asthma, that disorder aggravated his hypertension and 
heart disease.  As such, service connection is in order.  
Allen v. Brown, 7 Vet. App. 439 (1995).
 
In reaching this decision the Board notes that in Mittleider 
v. West, 11 Vet. App. 181-82 (1998), the U.S. Court of 
Appeals for Veterans Claims held that VA regulations require 
that, unless the symptoms and/or degree of impairment due to 
a veteran's service-connected psychiatric disability, can be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  The Board also notes that the provisions of 
38 C.F.R. § 4.22 (2002) state that in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into active service.  In such cases, 
it is necessary to deduct from the present degree of 
disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule, except that if the disability 
is total, no deduction will be made.  If the degree of 
disability at the time of entrance into service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  

While the above-cited case and regulation pertain to the 
ratings assigned a disability, the principle is applicable to 
claims for service connection.  In this case, a VA medical 
opinion has concluded that the veteran's service-connected 
bronchial asthma aggravated hypertension and heart disease.  
A private physician opinion also opined that hypertension and 
heart trouble were caused by asthma.  Thus, service 
connection is warranted.  Since the degree of aggravation 
cannot be established, VA must consider all associated 
symptoms when rating the veteran's hypertension and heart 
disease.    

The Board notes that with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), there has been a change in the law during the 
pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In light of the fact that there is 
a complete grant of benefits in the case at hand, there is no 
prejudice to the veteran in deciding this case without 
further development.  


ORDER

Service connection for hypertension and heart disease is 
granted.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

